Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 23, 2014,
between AMICUS THERAPEUTICS, INC., a Delaware corporation having an office at 1
Cedar Brook Drive, Cranbury, New Jersey 08512 (the “Company”), and JOHN F.
CROWLEY, an individual residing at 15 Leonard Court, Princeton, NJ 08540
(“Employee”).

 

PREAMBLE

 

WHEREAS, the Employee presently serves as the Chairman & Chief Executive Officer
of the Company; and

 

WHEREAS, the Company wishes to continue to employ the Employee as Chairman &
Chief Executive Officer of the Company, and the Employee wishes to serve as the
Chairman & Chief Executive Officer;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency and receipt whereof
is hereby acknowledged, the parties agree as follows:

 

Section 1. Definitions . Unless otherwise defined herein, the following terms
shall have the following respective meanings:

 

“ Cause “ means for any of the following reasons: (i) willful or deliberate
misconduct by Employee that materially damages the Company;
(ii) misappropriation of Company assets; (in) Employee’s conviction of or a plea
of guilty or “no contest” to, a felony; or (iv) any willful disobedience of the
lawful and unambiguous instructions of the Board of Directors of the Company;
provided that the Board of Directors has given Employee thirty (30) days written
notice of such disobedience or neglect and Employee has failed to cure such
cause. For avoidance of doubt, a termination of Employee’s employment hereunder
due to Employee’s Disability (as defined below) will not constitute a
termination without Cause.

 

“ Change in Control Event “ means any of the following (i) any person or entity
(except for a current stockholder who was a stockholder prior to the Company’s
initial public offering) becomes the beneficial owner of greater than 50% of the
then outstanding voting power of the Company; (ii) a merger or consolidation
with another entity where the voting securities of the Company outstanding
immediately before the transaction constitute less than a majority of the voting
power of the voting securities of the Company or the surviving entity
outstanding immediately after the transaction, or (iii) the sale or disposition
of all or substantially all of the Company’s assets.  For the avoidance of
doubt, no event shall be deemed to be a Change in Control Event unless such
event would also be a Change in Control under Code Section 409A or would
otherwise be a permitted distribution event under Code Section 409A.

 

“ Good Reason “ means (i) a material diminution in Employee’s authority, duties,
title or responsibilities from those set forth in this Amended Agreement, (ii) a
material change in the geographic location at which the Employee must perform
the services, in each case without the Employee’s consent, or (iii) the
Company’s failure to maintain health and medical insurance group plan coverage
in accordance with Section 3.3(a). The Employee must provide the Company with
notice of the Good Reason condition within ninety (90) days of its initial
existence, the Company shall have a period of thirty (30) days within which it
may remedy the condition and not be required to pay the severance payment, and
any Good Reason termination must occur within two (2) years of the initial
existence of the Good Reason condition.

 

Section 2. Employment .

 

Subject to the terms and conditions of this Agreement, Employee is hereby
employed by the Company to continue his service as its Chief Executive Officer.
Employee accepts such employment, and agrees to discharge all of the duties
normally associated with said positions, to faithfully and to the best of his
abilities perform such other services consistent with his position as a senior
executive officer as may from time to time be assigned to him by the Board of
Directors of the Company and to devote all of his business time, skill and
attention to such services. Notwithstanding the foregoing, however, Employee may
serve on the boards of directors of other companies, and in civic, cultural,
philanthropic and professional organizations so long as such service does not
detract from the performance of Employee’s duties hereunder, such determination
to be made by the Board of Directors in its sole discretion. Employee may
continue service as an officer, U.S. Navy Reserve, and any periods of active
duty service shall not result in any reduction in compensation or benefits
payable to Employee under Section 3 of this Amended Agreement. At all times
during which Employee remains Chief Executive Officer of the Company, Employee
shall serve as a member of the Company’s Board of Directors and, at the request
of the

 

1

--------------------------------------------------------------------------------


 

Company’s Board of Directors, as an officer or director of any Company
affiliate, in each case without additional remuneration therefor.

 

Section 3. Compensation and Benefits .

 

3.1 Base Salary . During the Employment Term (as defined in Section 4 hereof),
the Company shall pay Employee a salary at the annual rate of $561,349.88 or
such greater amount as the Company’s Board of Directors may from time to time
establish pursuant to the terms hereof (the “Base Salary”). Such Base Salary
shall be reviewed annually and may be increased, but not decreased, by the Board
of Directors of the Company in its sole discretion. The Base Salary shall be
payable in accordance with the Company’s customary payroll practices for its
senior management personnel.

 

3.2 Bonus . During the Employment Term, Employee shall be eligible to
participate in the Company’s bonus programs in effect with respect to senior
management personnel. Employee shall be eligible to receive an annual target
bonus of up to 60% of the Base Salary in cash (the “Bonus”). Any Bonus payment
to which Employee becomes entitled hereunder shall be paid to Employee in a lump
sum on or before the 15th day of the third month following the end of the
calendar year in which the Bonus was earned.

 

3.3 Benefits

 

(a)  Benefit Plans . During the Employment Term, Employee may participate, on
the same basis and subject to the same qualifications as other senior management
personnel of the Company, in any benefit plans (including health and medical
insurance of Employee, Employee’s spouse and Employee’s dependents) and policies
in effect with respect to senior management personnel of the Company, including
any equity plan.  In exchange for Employee’s agreement to a substantial
reduction in the bonus payment under Section 3.3(c), to which Employee was
previously entitled under the Employment Agreement between the parties dated
June 28, 2011 (the “Prior Employment Agreement”), the Company agrees that such
health and medical insurance group plan coverage provided to Employee effective
on the date of this agreement shall not be reduced, amended or changed in any
material way without Employee’s written consent with respect to coverage for the
Employee and/or his dependents during the Employment Term or any period after
the Employment Term during which Employee and/or his dependents are provided
medical benefits (including without limitation, any severance period, any
continuation period required under Section 4980B of the Code (“COBRA”) or any
other period where the Company provides medical benefits to Employee and/or his
dependents).

 

(b)  Reimbursement of Expenses . During the Employment Term, the Company shall
pay or promptly reimburse Employee, upon submission of proper invoices in
accordance with the Company’s normal procedures, for all reasonable
out-of-pocket business, entertainment and travel expenses incurred by Employee
in the performance of his duties hereunder. Any taxable reimbursement of
business or other expenses as specified under this Amended Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
in one taxable year shall not affect the expenses eligible for reimbursement in
any other taxable year; (2) the reimbursement of an eligible expense shall be
made no later than the end of the calendar year after the year in which such
expense was incurred; and (3) the right to reimbursement shall not be subject to
liquidation or exchange for another benefit.

 

(c)  Special Medical Expense Allowance . During the Employment Term, the Company
will pay to Employee a special bonus of $66,666.67 per month. This amount is
intended to help defray the substantial out-of-pocket medical expenses expected
to be incurred by Employee, Employee’s spouse and Employee’s dependents
(“Medical Expenses”). This amount shall be paid to Employee on the first day of
each calendar month with respect to that calendar month and will be subject to
tax withholding when paid. Within fifteen (15) days after the end of each
calendar quarter, the Employee shall submit receipts evidencing the Medical
Expenses incurred during that calendar quarter to an auditing firm to be
selected by the Company in its sole discretion (the “Auditors”). The Auditors
shall review such receipts to determine whether the Medical Expenses meet the
definition of “medical expenses” pursuant to the then applicable U.S. Treasury
regulations (“Allowable Expenses”) and provide the Company and the Employee with
a report detailing its conclusions (the “Auditors’ Report”) within forty-five
(45) days of the end of such quarter. The Auditors’ shall provide the Company
and the Employee with an Auditors’ Report relating to the previously-ended
calendar year (“Year-End Auditors’ Report”) by March 1, which report will detail
the Allowable Expenses for that year. All reports of the Auditors shall be
delivered to the Chairman of the Company’s Audit Committee of the Board of
Directors and the Company’s Chief Accounting Officer. If the Allowable Expenses
for the year are less than the amounts paid by the Company for that year under
this paragraph (net of taxes paid in respect of such amounts, which for this
purpose will be deemed to equal 46% of such amounts), then Employee will
reimburse such difference to the Company within thirty (30) days following the
date of the Year-End Auditors’ Report.

 

2

--------------------------------------------------------------------------------


 

(d)  Vacation . During the Employment Term, Employee shall be entitled to
vacation in accordance with the policies of the Company applicable to senior
management personnel from time to time.

 

(e)  Withholding . The Company shall be entitled to withhold from amounts
payable or benefits accorded to Employee under this Agreement all federal, state
and local income, employment and other taxes, as and in such amounts as may be
required by applicable law.

 

(f) Period of COBRA Coverage for Health and Medical Benefits.  The Company
acknowledges that the Employee’s dependent children are disabled for the
purposes of COBRA; accordingly, the period of any continuation of the group
health and medical coverage for Employee and/or his dependents pursuant to COBRA
upon any “qualifying event” (as defined under Cobra) shall be (if so elected by
Employee and/or his dependents)  twenty-nine months (29) or, such other maximum
period allowed under COBRA provisions for disabled plan participants at the time
of COBRA election.

 

Section 4. Employment Term . The term of this Agreement (the “Employment Term”)
shall begin on April 23, 2014 and end on the close of business on April 23,
2015. The Employment Term shall be automatically extended for additional
one-year periods (each a “Renewal Period”) unless, at least sixty (60) days
prior to the end of the expiration of the Employment Term, Employee notifies the
Board of Directors or the Board of Directors notifies Employee that the
notifying party does not wish to extend such Employment Term. Employee’s
employment hereunder shall be coterminous with the Employment Term, unless
sooner terminated as provided in Section 5.

 

Section 5. Termination; Severance Benefits .

 

5.1 Generally . Either the Board of Directors of the Company or Employee may
terminate Employee’s employment hereunder, for any reason, at any time prior to
the expiration of the Employment Term, upon sixty (60) days prior written notice
to the other party. Upon termination of Employee’s employment hereunder for any
reason, Employee shall be deemed simultaneously to have resigned as a member of
the Board of Directors of the Company and from any other position or office he
may at the time hold with the Company or any of its affiliates. In addition,
upon termination of Employee’s employment hereunder for any reason, including
without limitation expiration of the Employment Term, the Company shall
(i) reimburse the Employee for any expenses properly incurred under Section 3.3
(b) and which have not previously been reimbursed as of the effective date of
the termination, (ii) pay Employee for any accrued, but unused, vacation time as
of the effective date of the termination, and (iii) pay Employee for any accrued
and unpaid Base Salary through and including the effective date of termination
(collectively, the “Accrued Compensation”). The Accrued Compensation will be
paid in a lump sum on the first regularly scheduled payroll date following the
effective date of the termination of Employee’s employment with the Company.

 

5.2 Termination by Employee .

 

(a)  No Reason . If, prior to the expiration of the Employment Term, Employee
voluntarily resigns from his employment, other than for Good Reason, Employee
shall (i) receive no further Base Salary or Bonus hereunder, other than the
Accrued Compensation, and (ii) cease to be covered under or be permitted to
participate in or receive any of the benefits described in Section 3.3 hereof.

 

(b)  Good Reason . If, prior to the expiration of the Employment Term, a
condition occurs which constitutes Good Reason and after Employee has complied
with the applicable notice period and the Company has failed to remedy such
condition, Employee actually resigns (all as described in detail in the
definition of “Good Reason” in Section 1), Employee shall be entitled to
receive, subject to Sections 5.6 and 5.7(b) below, an amount equal to Employee’s
then current Base Salary, payable over 18 months, commencing upon the effective
date of the termination of Employee’s employment with the Company, in accordance
with the Company’s customary payroll practices then in effect for its senior
management personnel (the “Severance Payment”), plus an amount equal to 1.5 (one
and one-half) times the target Bonus for the year in which such termination
occurs (such amount being payable in a lump sum on the effective date of the
termination of Employee’s employment with the Company). In addition, the vesting
of stock options held by Employee immediately prior to such termination
(“Options”) shall accelerate such that the portion of those options that was
otherwise scheduled to vest during the 12 month period immediately following
such termination (had Employee remained employed with the Company for that
period) will become vested as of the date of such termination. Further, if
Employee elects COBRA continuation of his insured group health benefits, the
Company will contribute an amount toward the monthly cost of such coverage equal
to the Company’s share of the monthly premiums (at the time of termination) for
active employees for a period of 29 months (or, if

 

3

--------------------------------------------------------------------------------


 

less, for the duration of such COBRA continuation). Finally, the special medical
expense allowance arrangement described in Section 3.3(c) will be continued for
18 months following Employee’s termination date.

 

5.3 Termination by the Company .

 

(a)  Without Cause . If, prior to the expiration of the Employment Term, the
Company terminates Employee’s employment hereunder without Cause or if the Board
of Directors of the Company gives written notice pursuant to Section 4 hereof
notifying Employee that the Board of Directors does not wish to extend the
Employment Term, then subject to Sections 5.6 and 5.7(b) below, Employee will be
entitled to the same payments, rights and benefits described above in
Section 5.2(b).

 

(b)  For Cause . If, prior to the expiration of the Employment Term, the Company
terminates Employee’s employment hereunder for Cause, Employee shall (i) receive
no further Base Salary or Bonus hereunder, other than Accrued Compensation, and
(ii) cease to be covered under or be permitted to participate in or receive any
of the benefits described in Section 3.3 hereof; provided , however , that if
Employee is terminated for Cause hereunder solely as a result of being convicted
of a felony, which conviction is ultimately reversed on appeal or pardoned,
Employee shall be deemed to have been terminated without Cause as of the date of
such termination for Cause.

 

5.4 Termination in Connection with a Change in Control Event . If, prior to the
expiration of the Employment Term, (i) a condition occurs which constitutes Good
Reason and after Employee has complied with the applicable notice period and the
Company has failed to remedy such condition, Employee actually resigns (all as
described in detail in the definition of “Good Reason” in Section 1), (ii) the
Company terminates Employee’s employment hereunder without Cause, or (iii) if
the Board of Directors of the Company gives written notice pursuant to Section 4
hereof notifying Employee that the Board of Directors does not wish to extend
the Employment Term, in each case within12 months following the occurrence of a
Change in Control Event, then in lieu of any other payments, rights or benefits
under Section 5.2(b) or 5.3(a), as applicable, Employee will be entitled to
receive an amount equal to two (2.0) times Employee’s then current Base Salary,
payable over 24 months, commencing upon the effective date of the termination of
Employee’s employment with the Company, in accordance with the Company’s
customary payroll practices for its senior management personnel (the “Change in
Control Severance Payment”), plus an amount equal to two (2.0) times the target
Bonus for the year in which such resignation or termination occurs (such amount
being payable in a lump sum on such effective date of termination). In addition,
the Options and any restricted stock grants held by Employee immediately prior
to his termination shall vest in full. Further, if Employee elects COBRA
continuation of his insured group health benefits, the Company will contribute
an amount toward the monthly cost of such coverage equal to the Company’s share
of the monthly premiums (at the time of termination) for active employees for a
period of 29 months (or, if less, for the duration of such COBRA continuation).
Finally, the special medical expense allowance arrangement described in
Section 3.3(c) will be continued for 24 months following Employee’s termination
date. All payments made under this section shall be subject to Sections 5.6 and
5.7(b) below.

 

5.5 Termination upon Death or Disability . Employee’s employment hereunder shall
terminate upon death of Employee. The Company may terminate Employee’s
employment hereunder in the event Employee is disabled and such disability
continues for more than 180 days. “Disability” shall be defined as the inability
of Employee to render the services required of him, with or without a reasonable
accommodation, under this Amended Agreement as a result of physical or mental
incapacity. In the event of death or termination by the Company due to
disability of Employee, the special medical expense allowance arrangement
described in Section 3.3(c) will be continued for 12 months following Employee’s
termination date. In addition, if Employee elects COBRA continuation of his
insured group health benefits, the Company will contribute an amount toward the
monthly cost of such coverage equal to the Company’s share of the monthly
premiums (at the time of termination) for active employees for a period of
12 months (or, if less, for the duration of such COBRA continuation).

 

5.6 Release Required . As a condition precedent to the receipt of any right,
payment or benefit under Sections 5.2(b), 5.3(a) and/or 5.4, Employee must
execute and deliver to the Company a release, the form and substance of which
are acceptable to the Company, and such release must become irrevocable, within
45 days following the effective date of termination of Employee’s employment.
Any such right, payment or benefit that would otherwise be paid before such
release becomes irrevocable will instead be delayed and paid to Employee in a
lump sum within 15 days after such release becomes irrevocable (and the
remaining payments will be made as otherwise scheduled in the ordinary course).
Notwithstanding the foregoing, if the 60 day period immediately following the
effective date of termination of Employee’s

 

4

--------------------------------------------------------------------------------


 

employment overlaps two calendar years, then any such right, payment or benefit
that would otherwise be paid before the later of (i) the date such release
becomes irrevocable, or (ii) the last day of the year in which such termination
occurs (such later date, the “Applicable Date”) will instead be delayed and paid
to Employee in a lump sum on the first regularly scheduled payroll date
following the Applicable Date (and the remaining payments will be made as
otherwise scheduled in the ordinary course). If the release has not become
irrevocable within 45 days following the effective date of the termination of
Employee’s employment, Employee will forfeit any right, payment or benefit
otherwise due under Section 5.2(b), 5.3(a) or 5.4, as applicable.

 

5.7 Section 409A .

 

(a)  Purpose. This section is intended to help ensure that compensation paid or
delivered to the Employee pursuant to this Agreement either is paid in
compliance with, or is exempt from, Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the rules and regulations promulgated
thereunder (collectively, “Section 409A”). However, the Company does not warrant
to the Employee that all compensation paid or delivered to him for his services
will be exempt from, or paid in compliance with, Section 409A.

 

(b)  Amounts Payable On Account of Termination. For the purposes of determining
when amounts otherwise payable on account of the Employee’s termination of
employment under this Amended Agreement will be paid, which amounts become due
because of his termination of employment, “termination of employment” or words
of similar import, as used in this Amended Agreement, shall be construed as the
date that the Employee first incurs a “separation from service” for purposes of
Section 409A on or following termination of employment. Furthermore, if the
Employee is a “specified employee” of a public company as determined pursuant to
Section 409A as of his termination of employment, any amounts payable on account
of his termination of employment which constitute deferred compensation within
the meaning of Section 409A and which are otherwise payable during the first six
months following the Employee’s termination (or prior to his death after
termination) shall be paid to the Employee in a cash lump-sum on the earlier of
(1) the date of his death and (2) the first business day of the seventh calendar
month immediately following the month in which his termination occurs.

 

(c)  Interpretative Rules. In applying Section 409A to amounts paid pursuant to
this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

 

(d)  Deferred Compensation Taxes. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit under this Agreement
received or to be received by the Employee (the “Payment”) is determined to be
subject (in whole or part) to the penalties imposed by Section 409A of the Code
(the “Additional Taxes”), then the Employee shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Employee of the Additional Taxes, the Employee retains an amount equal to
the Payment net of any applicable taxes and withholdings other than Additional
Taxes. All determinations required to be made under this provision, including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s accountants or such other certified public
accounting firm designated by the Employee and reasonably acceptable to the
Company. Any certified public accounting firm chosen by the Employee shall
provide detailed supporting calculations both to the Company and the Employee.
Any Gross-Up Payment due under this paragraph shall be paid to the Employee no
later than December 31 of the calendar year following the calendar year in which
the Employee remits the Additional Taxes to the applicable authorities.

 

5.8 No Reduction of COBRA Rights . For avoidance of doubt, the Company’s payment
under Sections 5.2, 5.3 or 5.4 of applicable premiums for COBRA continuation
coverage for Employee and/or his eligible dependents will not limit or reduce
the otherwise applicable duration of such COBRA continuation coverage. For
example, if Employee is eligible for 29 months of continuation coverage under
COBRA and the Company, in accordance with Section 5.4, pays a portion of the
applicable premiums for the first 18 months of such coverage, Employee will
remain eligible for the remaining 11 months of continuation coverage to the
extent provided by applicable law and will be solely responsible for paying the
applicable premiums for such remaining period of coverage.

 

Section 6. Federal Excise Tax .

 

6.1 General Rule . Employee’s payments and benefits under this Agreement and all
other arrangements or programs related thereto shall not, in the aggregate,
exceed the maximum amount that may be paid to Employee without triggering golden
parachute penalties under Section 280G of the Code, and the provisions related
thereto with respect to such payments. If Employee’s benefits must be cut back
to avoid triggering such penalties, such reduction shall made in the

 

5

--------------------------------------------------------------------------------


 

following order: (i) first, any future cash payments (if any) shall be reduced
(if necessary, to zero); (ii) second, any current cash payments shall be reduced
(if necessary, to zero); (iii) third, all non-cash payments (other than equity
or equity derivative related payments) shall be reduced (if necessary, to zero);
and (iv) fourth, all equity or equity derivative payments shall be reduced.  If
an amount in excess of the limit set forth in this Section is paid to Employee,
Employee must repay the excess amount to the Company upon demand, with interest
at the rate provided in Code Section 1274(b)(2)(B). Employee and the Company
agree to cooperate with each other reasonably in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties on payments or benefits Employee receives.

 

6.2 Exception . Section 6.1 shall apply only if it increases the net amount
Employee would realize from payments and benefits subject to Section 6.1, after
payment of income and excise taxes by Employee on such payments and benefits.

 

6.3 Determinations . The determination of whether the golden parachute penalties
under Code Section 280G and the provisions related thereto shall be made by
counsel chosen by Employee and reasonably acceptable to the Company. All other
determinations needed to apply this Section 6 shall be made in good faith by the
Company’s independent auditors.

 

Section 7. General .

 

7.1 Confidentiality and Non-Competition Agreement . Employee and the Company
hereby ratify and re-affirm that certain Confidentiality and Non-Competition
Agreement dated January 26, 2005 (the “Confidentiality Agreement”).

 

7.2 No Conflict . Employee represents and warrants that he has not entered, nor
will he enter, into any other agreements that restrict his ability to fulfill
his obligations under this Agreement and the Confidentiality Agreement.

 

7.3 Governing Law . This Agreement shall be construed, interpreted and governed
by the laws of the State of New Jersey, without regard to the conflicts of law
rules thereof.

 

7.4 Binding Effect . This Agreement shall extend to and be binding upon
Employee, his legal representatives, heirs and distributees and upon the
Company, its successors and assigns regardless of any change in the business
structure of the Company.

 

7.5 Assignment . Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party without the prior written
consent of the other party.

 

7.6 Entire Agreement . This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof. No waiver, modification or
change of any provision of this Agreement shall be valid unless in writing and
signed by both parties. For avoidance of doubt, this Agreement supersedes in all
respects the Prior Employment Agreement.

 

7.7 Waiver . The waiver of any breach of any duty, term or condition of this
Agreement shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other duty, term or condition of this
Agreement.

 

7.8 Severability . If any provision of this Agreement shall be unenforceable in
any jurisdiction in accordance with its terms, the provision shall be
enforceable to the fullest extent permitted in that jurisdiction and shall
continue to be enforceable in accordance with its terms in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.

 

7.9 Conflicting Agreements . In the event of a conflict between this Agreement
and any other agreement between Employee and the Company, the terms and
provisions of this Agreement shall control.

 

7.10 Resolution of Disputes . Any claim or controversy arising out of, or
relating to, this Agreement, other than with respect to the Confidentiality
Agreement, between Employee and the Company (or any officer, director, employee
or agent of the Company), or the breach thereof, shall be settled by arbitration
administrated by the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes. Such arbitration shall be held
in New Jersey (or in such other location as the Company may at the time be
headquartered). The arbitration shall be conducted before a three-member panel.
Within fifteen (15) days after the commencement of arbitration, each party shall
select one person to act as arbitrator and the two selected shall select a third
arbitrator within ten (10) days of their appointment.

 

If the arbitrators selected by the parties are unable or fail to agree upon the
third arbitrator, the third arbitrator shall be selected by the American
Arbitration Association and shall be a member of the bar of the State of New
Jersey actively

 

6

--------------------------------------------------------------------------------


 

engaged in the practice of employment law for at least ten years. The
arbitration panel shall apply the substantive laws of the State of New Jersey in
connection with the arbitration and the New Jersey Rules of Evidence shall apply
to all aspects of the arbitration. The award shall be made within thirty days of
the closing of the hearing. Judgment upon the award rendered by the
arbitrators(s) may be entered by any Court having jurisdiction thereof.

 

7.11 Notices . All notices pursuant to this Agreement shall be in writing and
shall be sent by prepaid certified mail, return receipt requested or by
recognized air courier service addressed as follows:

 

 

(i)

If to the Company to:

 

 

 

 

 

Amicus Therapeutics, Inc.

 

 

1 Cedar Brook Drive

 

 

Cranbury, New Jersey 08512

 

 

(ii)

If to Employee to:

 

 

 

 

John F. Crowley

 

 

15 Leonard Court

 

 

Princeton, New Jersey 08540

 

or to such other addresses as may hereinafter be specified by notice in writing
by either of the parties, and shall be deemed given three (3) business days
after the date so mailed or sent.

 

7.12 Compliance . If reasonably requested in writing, Employee agrees within
fifteen business days to provide the Company with an executed IRS Form 4669
(Statement of Payments Received) with respect to any taxable amount paid to
Employee by the Company.

 

7.13 Counterparts . This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall together constitute one
and the same agreement.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

/s/ JOHN F. CROWLEY

 

JOHN F. CROWLEY

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

By:

/s/ DONALD J. HAYDEN JR.

 

 

 

 

 

 

Name:

Donald J. Hayden, Jr.

 

 

Title:

Lead Independent Director

 

8

--------------------------------------------------------------------------------